DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/14/2020 has been entered. Accordingly, claims 1-6 and 8-22 remain pending, claims 1 and 11 have been amended, claim 7 has been canceled, and claims 21 and 22 have been added.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 11 recites the phrases “physically displaying” and “physically superimposing” in lines 7 and 9-10, is not properly described in the specification could be found for the physical act of displaying an image and the physical act of superimposition. While the specification does provide support for displaying a computer-readable reconstruction ([0044], [0066], [0069], [0070]), projector displaying an image onto the surface of an implant ([0012], [0049], [0067], [0075]), superimposing displayed image onto an object ([0012]), instructions to superimpose a planned cutting plane over portions of a first computer-readable reconstruction ([0051], [0059]), superimposing information corresponding to signals generated by an optical digitizer ([0056]), superimposing geometry of a prefabricated implant over the computer-readable representation of the being’s anatomy ([0063]), superimposing an updatable computer-readable trace over portions of a second computer-readable reconstruction ([0064], [0069]), and superimposing the displayed computer-readable reconstruction of the being’s anatomy onto an implant ([0070]), the specification does not provide support for the physical displaying of an image and the physical superimposition/physical overlay of an image. This raises doubt to regarding at the time the application was filed, if the applicant had possession of the claimed invention.
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-19 and 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the phrases “physically displaying” and “physically superimposing” in lines 7 and 9-10, renders the claim indefinite because it is unclear what “physically displaying” the applicant meant to encompass and if the applicant intended to mean a “physical” displaying requiring printing out an image to be visualized by the user/operator; it is also unclear to what the recitation of the phrase “physically superimposing” encompasses, as it is unclear if the applicant intended the limitation to be a software overlay or taking a print-out of an image and laying it onto an object.  No support could be found in the original disclosure for either phrase in the present amendments.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-10, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek et al. (US20110196377, hereafter “Hodorek”, cited in the applicant’s IDS), in view of Piron et al. (US20160324664, hereafter “Piron”), further in view of Litschko et al. (US6932842, “Litschko”, as cited in the applicant’s IDS).
Regarding claim 1, Hodorek discloses surgical method, comprising:
detecting a first location of a reference unit comprising a first trackable element with a detector (see 100 in FIG. 4, also see [0050]), the detector configured to provide an at least one signal upon detecting the first trackable element of the reference unit, wherein the reference unit is associated with a location of a reference anatomical feature of a being's anatomy (“Images 60 and 62 may have any shape suitable for indicating the configuration of the tracking assemblies 
accessing a computer-readable reconstruction of the being's anatomy ([0058] the tracking assemblies send a signal that shows the location and or orientation of the tracking assemblies; [0060] cameras and locations show the joint in motion and support devices mounted on the bones), the computer-readable reconstruction of the being's anatomy comprising a first updatable orientation (“The images and implant dimensions may be referred to as digital models or simply models. Selection of support devices, a tracking assembly, cut blocks and other devices to be used in a selected surgical procedure determines the spatial relationship between a tracking assembly and a cut plane. A model may be automatically linked to a tracking assembly once selected based on the known geometric parameters defining the spatial relationship between them. As the tracking assembly moves during joint articulation, the model moves in a corresponding manner.” [0054]), wherein the first updatable orientation is updated in response to the at least one signal (“The tracking assemblies and a signals processor generate position signals corresponding to the positions of the tracking assemblies based on an arbitrary origin of 
accessing a computer-readable reconstruction of an implant comprising a second updatable orientation (see 150 in FIG. 4);
detecting a location of a trackable pointer tool as the trackable pointer tool is physically moved relative to a location of an anatomical feature of interest (“the relationship may also be determined by contacting bone landmarks with a tracked pointer as is well known in the art. The spatial relationships between the tracked pointer and the tracking assemblies, determined when the pointer contacts a landmark, establish the spatial relationship between the tracking assemblies and the landmark, which relationship is then transposed to the viewing device as the relationship between the model images and the virtual axial lines. As described elsewhere in this disclosure, camera images may also be processed to identify the bones and joint landmarks from which the position of joint parameters may be determined [anatomical feature of interest] to construct a joint model” [0057]), the trackable pointer tool comprising a second trackable element with the detector, the detector further configured to provide an at least one other signal upon detecting the second trackable element of the trackable pointer tool (“In optical tracking technology, tracking assemblies include fiducials [on the pointer tool] detectable by a remote optical sensor or camera. The optical sensor generates position signals [once detected] of the fiducials. The position [location] of the tracking assembly is then determined” [0050]);
accessing at least one computer-readable reconstruction of a trace (“Images 60 and 62 may have any shape [trace] suitable for indicating the configuration of the tracking assemblies relative to one or more joint parameters (e.g. gaps, landmarks, and the like)” [0057]), the trace 
superimposing the at least one updatable, computer-readable trace on the computer-readable reconstruction of the implant (“FIG. 3 also shows, in phantom, a pair of implants 30 and 32 superimposed on bones 1 and 3 to illustrate a desired position of implants 30 and 32 after surgery” [0056]); but does not explicitly disclose that the location of interest of the being's anatomy which the trackable pointer tool is physically moved relative to is a resected portion of the being’s anatomy creating a boundary defect defining the resected portion of the being's anatomy, and  the trace determined by the updated detected locations of the pointer tool corresponds to a geometry of the resected portion of the being's anatomy.
However, in the same field of endeavor, Piron teaches detecting a location of a trackable 
the trace corresponding to a geometry of the resected portion of the being's anatomy based on updated detected locations of the pointer tool ([0085] the boundary/trace of craniotomy/geometry resected portion corresponds to the tracing/touching points of the tracked pointer tool).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the surgical method disclosed by Hodorek with the location of interest of the being's anatomy which the trackable pointer tool is physically moved relative to is a resected portion of the being’s anatomy creating a boundary defect defining the resected portion of the being's anatomy, and  the trace determined by the updated detected locations of the pointer tool corresponds to a geometry of the resected portion of the being's anatomy as taught by Piron in order to capture 3D image data which provides information about the size, shape and depth of the skull opening created by the craniotomy ([0084]).
Hodorek, in view of Piron, does not explicitly disclose removing portions of the implant adjacent to an implant surface based upon superimposing of the at least one updatable, computer-readable trace on the computer-readable reconstruction of the implant, the implant corresponding to the computer-readable reconstruction of the implant and the implant and being composed of a metal.

However, in the same field of endeavor, Litschko teaches removing portions of the implant adjacent to an implant surface (“the implant is manufactured for the surgical operation by a computer numeric control (CNC) process” column 2, lines 1-3 and additionally, the process of CNC machining is a subtractive processes which removes material from a larger blank, thus a first "implant" blank must be formed from which the final implant is machined) based upon superimposing of the at least one updatable, computer-readable trace on the computer-readable reconstruction of the implant (“By superimposing the three-dimensional reference model 11 and the three-dimensional patient model 10 to one another, a virtual three-dimensional patient model 12 will be obtained, from which, in turn, the virtual implant model 9 will be generated by computer, as described under item 1” column 4, lines 61-66), the implant corresponding to the computer-readable reconstruction of the implant (“after designing the virtual implant model 9, a generation/simulation [computer-readable reconstruction] of the CNC-data for the physical implant manufacturer in the transfer of the virtual implant model into a usable implant are 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hodorek and Piron with removing portions of the implant adjacent to an implant surface based upon superimposing of the at least one updatable, computer-readable trace on the computer-readable reconstruction of the implant, the implant corresponding to the computer-readable reconstruction of the implant and the implant and being composed of a metal as taught by Litschko in order to provide the implant is produced from materials of a higher strength and implant which is very accurately adapted to the shape of the deficit site on the patient that concerns any desired form, shape, and degree of complexity of the required implant (column 3, lines 15-18 of Litschko).
Regarding claim 2, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically Hodorek discloses wherein the first trackable element and the second trackable element comprise an infrared (IR) reflector or an IR emitter (“In optical tracking technology, tracking assemblies include fiducials detectable by a remote optical sensor or camera. The optical sensor generates position signals of the fiducials. The position of the tracking assembly is then determined by triangulation” [0050] and “Camera 820 may include zooming, night vision, and other common features. Exemplary cameras include optical still and video cameras, infra-red cameras, laser scanning cameras, and any other camera adapted to capture images in any wavelength” [0099]).

Regarding claim 4, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically Hodorek discloses wherein displaying the computer-readable reconstruction of the trace comprises projecting the computer-readable reconstruction of the trace onto the implant (“FIG. 3 also shows, in phantom, a pair of implants 30 and 32 superimposed on bones 1 and 3 to illustrate a desired position of implants 30 and 32 after surgery” [0056]).
Regarding claim 5, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically Hodorek discloses further comprising removing portions of the implant adjacent to the implant surface on which the computer-readable reconstruction of the trace is projected (“The joint may be modelled intraoperatively to determine the cut planes. The method and system also enable intraoperative re-sizing of implants” [0008] and “The software could also indicate to the surgeon that a different implant size should be considered based on an analysis of the solution.” [0088]).
Regarding claim 6, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically Hodorek discloses further comprising marking the implant with a marking tool at points on the implant on which the computer-readable reconstruction of the trace is projected (“The interface with the surgeon could be based on 
Regarding claim 8, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically, Litschko discloses wherein displaying the computer-readable reconstruction of the trace comprises projecting the trace onto the implant (“after designing the virtual implant model 9, a generation/simulation of the CNC-data for the physical implant manufacturer in the transfer of the virtual implant model into a usable implant are carried out” column 5, lines 19-22), removing portions of the implant not enclosed by a projection on the surface of the implant formed on the implant surface on which the projected computer-readable reconstruction of the trace is projected (“By means of the virtual implant model, which has been generated and adapted to the defect site and to typical reference data, respectively, by CAD/CAM, the attending surgeon can obtain very concrete data for a physical planning of the operation on the virtual model…The implant model is extracted from the virtual reference model of the patient by employing mathematical algorithms. Therefrom the control data for the implant, which has to fill respectively to close the defect site, are on-line deduced” column 3, lines 18-31), and fitting the implant onto the being (“The selection and/or the shaping of the three-dimensional reference model after at least one of the methods mentioned hereinabove and the generation of the virtual implant model from the three-dimensional reference model are performed merely by computation. By this processing both, a very rapid and a very precisely fitting generation and subsequent manufacture of the implant for the operative insert on the patient is give” column 5, lines 6-13).

Regarding claim 10, Hodorek, in view of Piron and Litschko, substantially, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses further comprising attaching the reference unit to the reference anatomical feature being's anatomy (“A tracking assembly may be attached to, or incorporated in, a support body mountable on a bone of the joint to provide a reference position of the bone” [0051]).
Regarding claims 20 and 21, Hodorek, in view of Piron and Litschko, substantially discloses all the limitations of the claimed invention, specifically, Piron discloses wherein the implant is a .
Claims 11-12 and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek, in view of Litschko.
Regarding claim 11, Hodorek discloses a method of sizing an implant to an anatomical feature, comprising:
generating at least one computer-readable reconstruction of a being's anatomy with a source, wherein the at least one computer-readable reconstruction of the being's anatomy includes position information corresponding to an orientation of the source (“A model may be automatically linked to a tracking assembly once selected based on the known geometric parameters defining the spatial relationship between them. As the tracking assembly moves during joint articulation, the model moves in a corresponding manner. Different views of the model are presented as the bone rotates” [0054] and “a tracked pointer may be used to supplement visual and computational techniques described herein to characterize the joint” [0060]);
accessing the at least one computer-readable reconstruction of the being's anatomy and position information (“The storage device comprising a first model of a first implant, a second model of one of a second implant and the second bone, the first model and the second model having articulating surfaces; a data structure defining a virtual joint comprising the first model, the second model, and a positional relationship between the articulating surfaces of the first model and the second model” [0026]);
physically displaying an image based on the at least one computer-readable 
physically superimposing the image onto an object (“FIG. 3 also shows, in phantom, a pair of implants 30 and 32 superimposed on bones 1 and 3 to illustrate a desired position of implants 30 and 32 after surgery” [0056]); 
but does not explicitly disclose removing portions of the object based upon physically superimposing of the image onto the object, the object composed a polymer, metal, bioengineered material, or combinations thereof.
However, in the same field of endeavor, Litschko teaches removing portions of the object (“the implant is manufactured for the surgical operation by a computer numeric control (CNC) process” column 2, lines 1-3 and additionally, the process of CNC machining is a subtractive processes which removes material from a larger blank, thus a first "implant" blank must be formed from which the final implant is machined) based upon physically superimposing of the image onto the object (“By superimposing the three-dimensional reference model 11 and the three-dimensional patient model 10 to one another, a virtual three-dimensional patient model 12 will be obtained, from which, in turn, the virtual implant model 9 will be generated by computer, as described under item 1” column 4, lines 61-66) and the object composed of a metal 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hodorek with removing portions of the of the object based upon physically superimposing of the image onto the object and the object composed of object as taught by Litschko in order to provide the implant is produced from materials of a higher strength and implant which is very accurately adapted to the shape of the deficit site on the patient that concerns any desired form, shape, and degree of complexity of the required implant (column 3, lines 15-18 of Litschko).
Regarding claim 12, Hodorek, in view of Litschko, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses wherein the at least one computer-readable reconstruction of the being's anatomy comprises a plurality of digital images, wherein at least one of the plurality of digital images is associated with position information (“Camera images may also be processed to identify the bones and joint landmarks from which the position of joint parameters may be determined to construct a joint model” [0100]).
Regarding claim 15, Hodorek, in view of Litschko, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses wherein the source that generates the at least one computer-readable reconstruction of the being's anatomy is a camera (“The sensing device may comprise a camera generating images of the joint. The landmark being identifiable in the images generated by the camera” [0015]).
Regarding claim 16, Hodorek, in view of Litschko, substantially discloses all the limitations 
Regarding claim 17, Hodorek, in view of Litschko, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses wherein the source that generates the at least one computer-readable reconstruction of the being's anatomy is a depth sensor (“A laser scanner is particularly suitable to determine depth which, without a laser scanner, is extracted from images by triangulation and other known techniques” [0100]]).
Regarding claim 18, Hodorek, in view of Litschko, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses wherein the source that generates the at least one computer-readable reconstruction of the being's anatomy is a combination of a depth sensor and a camera (“Additional cameras may be used to obtain stereoscopic views which increase detail. A laser scanner is particularly suitable to determine depth which, without a laser scanner, is extracted from images by triangulation and other known techniques” [0100]]).
Regarding claim 19, Hodorek, in view of Litschko, substantially discloses all the limitations of the claimed invention, specifically, Hodorek discloses wherein the source that generates the at least one computer-readable reconstruction of the being's anatomy is a laser scanning device (“A laser scanner is particularly suitable to determine depth which, without a laser scanner, is extracted from images by triangulation and other known techniques” [0100]]).
Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hodorek, in view of Litschko, as applied to claim 11 above, further in view of Powers et al. (US20140267631, hereafter “Powers”).
Regarding claim 13, Hodorek, in view of Litschko, substantially discloses all limitations the claimed invention, but does not explicitly disclose further comprising stitching the plurality of digital images together to form the computer-readable reconstruction of the being's anatomy.
However, in solving the same problem, Powers teaches further comprising stitching the plurality of digital images together to form a computer-readable reconstruction of the being’s anatomy (“The combined image and pose data may then be processed at a later date (either by the 3D image capture system or any other suitable computing device) into 3D images by stitching the 2D images together based on the pose data” [0017]).
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hodorek and Litschko with the stitching of the plurality of digital images together to form a computer-readable reconstruction of the being’s anatomy as taught by Powers in order to provide a 3D/volumetric anatomical model that includes poise/position data derived from a series of 2D images acquired sequentially ([0015] of Powers) utilizing the systems and devices as disclosed by the applicant ([0026], [0064] of the specification).
 Regarding claim 14, Hodorek, in view of Litschko, substantially discloses all limitations the claimed invention, but does not explicitly disclose wherein the object is an implant and the displaying comprises projecting the image onto a surface of the implant.
However, in solving the same problem, Powers teaches wherein the object is an implant and the displaying comprises projecting the image onto a featureless area (“Methods to generate reference frames may also include 3D projection of the current map representation, such as 
It would have been obvious to one ordinarily skilled in the art before the effective filing date of the claimed invention to modify the method disclosed by Hodorek and Litschko with the method to generate a reference frame t is an implant and the displaying comprises projecting the image onto a surface of the implant as taught by Powers in order to provide a 3D/volumetric anatomical model that includes poise/position data derived from a series of 2D images acquired sequentially ([0015] of powers) utilizing the systems and devices as disclosed by the applicant ([0026], [0064] of the specification).
Response to Arguments
Rejections made under 35 USC 103
Applicant’s arguments with respect to claim(s) 1 filed 10/14/2020 have been considered but are moot because the new ground of rejection the arguments do not apply to new references or the new combination of the references being used in the current rejection.
In response to applicant’s arguments regarding the rejection of claim 11, starting in third paragraph of page 11 of their response, it is noted that the arguments presented are unsupported by objective evidence. Applicant is reminded that arguments of counsel cannot take the place of  
The limitations pertaining to the reconstruction of the being’s anatomy including position information corresponding to an orientation of the source and the physical displaying of the image are disclosed by Hodorek ([0013], [0015], [0030], [0055], [0058], [0061], [0070], [0077], [0087], [0095], [0099], [0100], [0106]), and also see as outlined in the above rejection. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY J SHAFQAT whose telephone number is (571)272-4054.  The examiner can normally be reached on Monday-Friday 9:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 

/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793                                                                                                                                                                                                        




/A.S./Examiner, Art Unit 3793